


110 HR 2132 IH: Small Business Health Plans Act of

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2132
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Allen (for
			 himself, Mrs. Capps,
			 Mr. Carnahan,
			 Mr. Doggett,
			 Ms. Schakowsky,
			 Mr. Waxman,
			 Ms. Baldwin,
			 Mr. Emanuel,
			 Mr. Gene Green of Texas,
			 Ms. McCollum of Minnesota, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act to establish a
		  small business health benefits program.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Health Plans Act of
			 2007.
		2.Small business
			 health benefits program (SBHBP)Title XXVII of the Public Health Service Act
			 is amended—
			(1)by redesignating
			 part C as part D; and
			(2)by inserting after
			 part B the following new part:
				
					CSmall Business
				Health Benefits Program (SBHBP)
						2771.Small business
				health benefits program
							(a)EstablishmentThe
				Secretary shall establish a small business health benefits program under which
				small employers may offer health insurance coverage to employees and their
				dependents.
							(b)Program
				elementsUnder the SBHBP:
								(1)Access to
				insuranceSmall employers are provided access, for years
				beginning on or after January 1, 2007, to qualified health pooling arrangements
				under which their employees may elect self-only or family health insurance
				coverage under at least 2 health insurance coverage policies, regardless of
				whether premium assistance referred to in paragraph (2) is available with
				respect to such employer.
								(2)Premium
				assistance for small employersPremium assistance is available
				under subsection (c) to assist small employers in the payment of premiums for
				the health insurance coverage provided.
								(3)Employer share of
				premiums
									(A)In
				generalSmall employers are provided access to health insurance
				coverage, and may be eligible for premium assistance under subsection (c), only
				if they pay (before the application of any premium assistance under subsection
				(c)) at least 50 percent of the premiums for coverage of their employees, but
				such employers are not required to pay for the portion of the premiums for
				dependents of employees.
									(B)ConstructionNothing in this section shall be construed
				as preventing an employee from applying the payment described in subparagraph
				(A) towards the payment of premiums for family health insurance
				coverage.
									(4)Health insurance
				coverage
									(A)In
				generalHealth insurance coverage offered under SBHBP shall meet
				the following requirements:
										(i)The Secretary
				determines that the coverage is substantially similar to health benefits
				coverage in any of the four largest health benefit plans (determined by
				enrollment) offered under chapter 89 of title 5, United States Code.
										(ii)The coverage
				complies with State laws and regulations (including applicable benefit
				mandates, rating requirements, and other consumer protections) for group health
				insurance coverage for the State in which the coverage is offered.
										(iii)The Secretary
				determines that the coverage provided to employees is coordinated, in
				accordance with regulations prescribed by the Secretary, with other coverage
				provided under governmental health benefits programs under which health
				benefits coverage is available to such employees.
										(B)Standards for
				participating health insurersIn administering the program, the Secretary
				may consider the solvency and claims payment history of health insurers and
				shall promote participation by qualified health insurers that establish—
										(i)integration of health information
				technology tools to promote quality;
										(ii)chronic disease
				management;
										(iii)preventive
				health care services; and
										(iv)evidence-based medicine considerations of
				prescription drugs and other treatment that take into account the individual
				medical circumstances of individuals enrolled in the program.
										(5)EnrollmentIn
				administering the program, the Secretary shall provide that employee enrollment
				(and changes in enrollment) are limited to an annual open enrollment period,
				except in the case of change of employment status (including new a new
				employee) that affects eligibility for coverage and in the case of qualifying
				events (such as change in family status) specified by the Secretary and
				consistent with section 2701(f).
								(c)Premium
				assistanceUnder the SBHBP, the Secretary shall establish a
				program of premium assistance for small employers. Such program shall provide
				for a sliding scale of assistance to such employers taking into account the
				following:
								(1)The number of
				employees of the employer.
								(2)The average wage
				level of such employees relative to the average wage level for employees in the
				same geographic area.
								(3)The profit margin
				of the employer.
								(d)Reinsurance for
				catastrophic costs for certain health insurance issuers
								(1)In
				generalIn the case of health insurance coverage offered under
				the SBHBP by a health insurance issuer that participates in a qualified health
				pooling arrangement, the Secretary shall provide for reinsurance coverage for
				75 percent of covered claims that exceed, for an individual for a year, an
				amount determined by the Secretary for such year which is not less than the
				minimum amount specified in paragraph (2).
								(2)Minimum
				amountThe minimum amount specified in this paragraph is—
									(A)for the first year
				in which this section is in effect, $100,000; or
									(B)for a subsequent
				year is the minimum amount specified in this paragraph for a previous year,
				increased by the Secretary’s estimate of the average annual percentage increase
				in health insurance coverage with a median level of premiums for the previous
				year.
									Any amount
				determined under subparagraph (B) which is not a multiple of $1,000 shall be
				rounded to the nearest multiple of $1,000.(e)Qualified health
				pooling arrangementFor purposes of this section, the term
				qualified health pooling arrangement means, with respect to
				employees employed in any State for any year—
								(1)except as provided
				in subparagraph (B), an arrangement established by (and operating under the
				oversight of) such State for purposes of this section, in accordance with
				regulations of the Secretary, which provides for pooling of health insurance
				coverage offered for such year in such State, and
								(2)in any case in
				which there is not in effect for any year an arrangement described in
				subparagraph (A) established by such State, the national health pooling
				arrangement established under section 3.
								The
				Secretary shall determine, within a reasonable time prior to each year, whether
				there is a qualified health pooling arrangement described in paragraph (1) with
				respect to employees employed in any State.(f)Small employer
				defined
								(1)In
				generalFor purposes of this part, except as otherwise provided
				in this subsection, the term small employer means an employer with
				50 or fewer employees, as determined under regulations promulgated by the
				Secretary.
								(2)Continuation of
				participationAn employer whose employees are provided health
				insurance coverage under the SBHBP while the employer is a small employer as
				defined in paragraph (1) and who thereafter has more than 50 employees shall
				continue to be treated as a small employer.
								(3)Employers not in
				existence in preceding yearIn the case of an employer which was not in
				existence for the full year prior to the date on which the employer applies to
				participate in SBHBP, the determination of whether such employer meets the
				requirements of paragraph (1) shall be based on the average number of employees
				that it is reasonably expected such employer will employ on business days in
				the employer's first full year.
								(4)WaiverThe
				Secretary may waive the limitations relating to the size of an employer which
				may participate under SBHBP on a case by case basis if the Secretary determines
				that such employer makes a compelling case for such a waiver. In making
				determinations under this paragraph, the Secretary shall consider the effects
				of the employment of temporary and seasonal workers and other related
				factors.
								(g)Other
				definitionsFor purposes of this part:
								(1)The terms employee and
				dependent have the meanings given such terms by the Secretary in
				regulations and shall be based upon the definitions of such terms used for
				purposes of the Federal employee health benefits program established under
				chapter 89 of title 5, United States Code. The term employee
				includes, in the case of a partnership or sole proprietorship, a partner in the
				partnership or the sole proprietor, including an individual employer who has no
				employees. Such may include, with respect to an employer and at the employer’s
				option, part-time and seasonal employees.
								(2)The term
				SBHBP means the small business health benefits program established
				under this section.
								(h)Grants for State
				qualified health pooling arrangements
								(1)In
				generalThe Secretary shall provide grants to States for the
				establishment, initial administration, and operations of qualified health
				pooling arrangements described in subsection (e)(1).
								(2)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this subsection.
								2772.Establishment
				of national health pooling arrangement
							(a)In
				generalThe Secretary and the Secretary of Labor, acting jointly
				and in consultation with the Director of the Office of Personnel Management,
				shall provide for—
								(1)the offering on a
				timely basis consistent with section 2771 of a national health pooling
				arrangement to eligible small employers; and
								(2)appropriate
				oversight over any such arrangement.
								(b)Specific
				requirementsIn carrying out subsection (a), the Secretary and
				the Secretary of Labor shall—
								(1)model the national
				health pooling arrangement on the Federal employees health benefits program
				under chapter 89 of title 5, United States Code, to the extent practicable and
				consistent with the other requirements of this part;
								(2)consistent with
				paragraph (1), negotiate the most affordable and substantial coverage possible
				for small employers; and
								(3)not offer any
				health plan under such arrangement unless the plan meets the restrictions
				relating to premium rates contained in the most recent Small Employer
				Health Insurance Availability Model Act of the National Association of
				Insurance Commissioners .
								(c)DefinitionsFor
				purposes of this section—
								(1)the term national health pooling
				arrangement means an arrangement which provides for pooling of health
				insurance coverage offered for any year in all States which do not have in
				effect for such year an arrangement for pooling of health insurance coverage
				offered in such States; and
								(2)in connection with the national health
				pooling arrangement offered pursuant to this section, an individual employer
				shall be taken into account as an employee under this
				section.
								.
			
